Ingram, Justice.
This appeal is from the dismissal in Clarke Superior Court of appellant’s amended complaint seeking cancellation of a foreclosure deed executed under the power of sale contained in a security deed from appellants to *787Employees Retirement System. The security deed, supplemented by an additional loan agreement, secured the repayment of loans in the principal amount of $424,525.96. The property was sold at a foreclosure sale to the highest bidder for $422,000. Appellants’ complaint for relief failed to tender the amount of the debt due or to allege that nothing was due under the loan instruments. This deficiency in their stated claim made the complaint subject to dismissal. Wood v. Piedmont Federal S. & L. Assn., 224 Ga. 422 (162 SE2d 319) (1968); and, Glover v. Andros, 228 Ga. 183 (184 SE2d 463) (1971).
Submitted September 17,1976
Decided October 20, 1976.
Stanley H. Nylen, for appellants.
Arthur K. Bolton, Attorney General, David A. Tripp, Virley J. Spivey, Assistant Attorneys General, Turnage & Leavell, Kirby L. Turnage, Jr., for appellees.

Judgment affirmed.


All the Justices concur, except Hill, J., who is disqualified, and Gunter and Hall, JJ., who dissent.